DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/31/2022 has been considered and entered.  The amendment overcomes the previous rejections in view of Sloan (US 2006/0160708).  The terminal disclaimer has been approved which overcomes obviousness double patenting over US 9,309,482 and US 8,334,244.  The amendment overcomes the rejections based on double patenting in view of 14/699,924 and 8,039,424 for failing to teach the presence of K1-kerosene as claimed.  Therefore, the previous rejections are withdrawn and the claims are allowed. 

Allowable Subject Matter
Claims 9, 11 – 17, 19, 20, 22 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art by Sloan (US 2006/0160708) teaches lubricating oil composition having the claimed ingredients but fails to teach the presence of K1-kerosene.  Pillon et al. (US 5,766,513) teaches use of kerosene as solvents for antifoaming agent but fails to teach the use of K1-kerosene.  Thus, even when the antifoaming agents of Pillion are used in Sloan, there is no motivation to use antifoaming agents having K1-kerosene as solvents.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771